Citation Nr: 1141477	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left arm tendonitis (left arm disorder).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right hip disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to August 1976, from May 2003 to September 2003, from April 2004 to 
February 2005, and from September 2007 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of an initial disability rating in excess of 10 percent for service-connected right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  The Veteran suffered a left arm injury during active service.

3.  Left arm disorder symptoms were not chronic in service.

4.  Left arm disorder symptoms have not been continuous since service separation.

5.  The Veteran does not have a current left arm disability.

CONCLUSION OF LAW

The criteria for service connection for a left arm disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely letter in April 2005, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA treatment records, VA examinations, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed left arm disorder; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004), and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because there is competent medical evidence that demonstrates that the Veteran does not have a current disability of the left arm, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  Because there is already competent medical evidence to decide the claim, further assistance in the form of VA examination or opinion is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Left Arm Disorder

The Veteran contends that he has a left arm disorder, and that this disorder originated in service and has continued since that time.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a left arm injury in service, but left arm disorder symptoms were not chronic in service.  An 
August 1975 service treatment record shows that the Veteran was treated for a left arm injury in service.  The Veteran reported twisting his left arm; the service examiner diagnosed a strained muscle, prescribed medication, and placed the Veteran on temporary restricted duty.  The Veteran also reported injuring his left arm during service in September 2004.

The Veteran's service treatment records indicate that the Veteran's left arm problems resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a left arm injury.  The 
August 1976 service separation clinical evaluation does not note any findings of a left arm disorder or left arm disorder symptoms, marking as normal "upper extremities."  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that left arm disorder symptoms have not been continuous since service separation in 
August 1976.  As indicated, the August 1976 service separation clinical examination did not reflect a diagnosis of a left arm disorder.  Following service separation in August 1976, the evidence of record shows no complaints, diagnosis, or treatment for a left arm disorder until 2005.  The absence of post-service complaints, findings, diagnosis, or treatment for 29 years after service is one factor that tends to weigh against a finding of continuous left arm disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Other evidence of record that tends to weigh against a finding of continuity of post-service symptomatology includes multiple Reserve service examination reports in which the Veteran either did not complain of, or explicitly denied, a left arm disorder.  A May 1984 Reserve service "Report of Medical Examination" where the Reserve examiner did not record any report of a left arm disorder or left arm disorder symptoms.  In an August 1990 Reserve service "Report of Medical Examination," the Reserve examiner did not record any report of a left arm disorder or left arm disorder symptoms.  In the August 1990 Reserve service "Report of Medical History," the Veteran specifically denied any left arm disorder symptoms.  In a June 1994 Reserve service "Report of Medical Examination," the Reserve examiner did not record any report of a left arm disorder or left arm disorder symptoms.  In an August 1994 Reserve service "Report of Medical Examination," the Reserve examiner did not record any report of a left arm disorder or left arm disorder symptoms.  In a May 1995 Reserve service "Report of Medical Examination," the Reserve examiner did not record any report of a left arm disorder or left arm disorder symptoms.  In the May 1995 Reserve service "Report of Medical History," the Veteran specifically denied any left arm disorder symptoms.  In an April 2002 Reserve service "Report of Medical Examination," the Reserve examiner did not record any report of a left arm disorder or left arm disorder symptoms.  In the August 2002 Reserve service "Report of Medical History," the Veteran specifically denied any left arm disorder symptoms.  

In a February 2005 VA treatment record, the Veteran reported a history of injuring his left arm in service in September 2004.  The VA examiner reported full active and passive range of motion of the left arm without pain.  The VA examiner also reported no edema, deformity, or tenderness of the left arm.  A February 2005 X-ray of the left elbow reflected no fracture or dislocation; the soft tissues were normal and no evidence of joint effusion was shown.  The VA examiner diagnosed a normal left elbow.  A March 2005 VA treatment record reported normal extremities.  VA treatment records from April 2009 to November 2010 do not reflect any complaints, treatment, or diagnosis for a left arm disorder or left arm disorder symptoms.  In an August 2009 Reserve service "Applicant Medical Prescreening Form," the Veteran specifically denied any left arm disorder or left arm disorder symptoms.  

With regard to the Veteran's assertions, including the August 2009 VA Form 9, that he has had left arm problems for 30 years, including during active service, the Board finds that, while the Veteran is competent to report the onset of his left arm disorder symptoms, his recent report of continuous left arm disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous left arm disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the August 1976 service discharge examination that reported no left arm disorder or left arm disorder symptoms, Reserve service annual physical reports dated May 1984, August 1990, June 1994, August 1994, May 1995, 
April 2002, and August 2002 that did not reflect a left arm disorder or left arm disorder symptoms by the Veteran's own reporting, the February 2004 VA treatment record where the VA examiner reported no left arm disorder symptoms and diagnosed a normal left elbow, the March 2005 VA treatment record that reported normal extremities, and VA treatment records from April 2009 to November 2010 that do not reflect any complaints, treatment, or diagnosis for a left arm disorder or left arm disorder symptoms.

Finally, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left arm disability.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of a left arm disability.  In the February 2005 VA treatment record, although the Veteran reported left arm pain, this does not equate to a diagnosis of current left arm disability.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the February 2005 VA treatment record, the X-ray of the left elbow reflected no fracture or dislocation; the soft tissues were normal and no evidence of joint effusion was shown.  The VA examiner diagnosed a normal left elbow.  A March 2005 VA treatment record reported normal extremities.  VA treatment records from April 2009 to November 2010 do not reflect any complaints, treatment, or diagnosis for a left arm disorder or left arm disorder symptoms.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the record of evidence indicates that, while the Veteran sustained a left arm injury in service, he did not experience chronic left arm disorder symptoms during service, has not experienced continuous left arm disorder symptomatology since service, and does not currently have a diagnosed left arm disability.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a left arm disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left arm disorder is denied.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal for an initial disability rating in excess of 10 percent for service-connected right hip disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran's most recent VA examination took place in October 2008, over three years ago.  In a January 2009 VA treatment record, the Veteran reported chronic right hip pain.  In the August 2009 VA Form 9, the Veteran wrote that his right hip disability had worsened.  In a June 2010 VA treatment record, the VA examiner reported that the Veteran complained of increased right hip pain and opined that the right hip showed mild degenerative changes.  In May 2011, the Veteran's representative contended that the Veteran's right hip pain has gotten progressively worse and that the Veteran continues to have pain.  For these reasons, VA will provide the Veteran a more contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected right hip disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95.

The most recent VA treatment records in the claims file are dated in 
November 2010.  Because the Veteran has indicated that he has continued to receive regular treatment for his right hip disability since that time, there are likely additional VA treatment records pertinent to the claim that are outstanding.  Because these may include records that are pertinent to the Veteran's claim for a higher initial rating for right hip disability, they should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issue of an initial disability rating in excess of 10 percent for service-connected right hip disability is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the VA Medical Center in Spokane, Washington, dated from November 2010 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected right hip disability.  The VA examiner should be provided with the relevant documents in the Veteran's claims file.  Any opinion provided should be supported by a full rationale.  The examiner should specifically:

a) Measure the Veteran's range of right hip motion and express such measurement in degrees.  Specifically, the examiner should measure the veteran's right thigh flexion, right thigh extension, right thigh adduction, right thigh abduction, and right thigh rotation.  Special attention should be given to the presence or absence of pain, any limitation of function and weakness.  The examiner must obtain active and passive range of motion (in degrees), and state the normal range of motion.

b) Determine whether the right hip exhibits weakened movement, excess fatigability, incoordination, pain, or flare-ups attributable to the service connected right hip disability.  These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.  For example, the examiner should report the point in the range of motion when pain becomes apparent.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of an initial disability rating in excess of 10 percent for service-connected right hip disability should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


